O’Brien, J.
(dissenting):
Evidence was presented from which the jury might have inferred negligence upon the part' of the defendant not only in violating the Labor Law (Laws of 1897, chap. 415, § 81), but in not providing within a reasonable time guards to the machinery and a belt shifter and in directing the plaintiff to work in a place which was not safe.
And there was also evidence to support the finding that the plaintiff was free from contributory negligence. He was a laborer and was not, therefore, as well able to determine the risks, excepting *54such as were entirely obvious, as a skilled mechanic or one who had experience with machinery. A fair inference is that he undertook to adjust the belt as directed by the defendant, and for that purpose was allowed to place himself in a position of danger, which danger was not obvious, but which, from the testimony, the jury could properly infer the defendant knew or had reason to know existed.
My conclusion is that the plaintiff made out a prima facie case of negligence, and the issues having been properly submitted to the jury, the verdict should not be disturbed. I, therefore, dissent from the majority of the court, thinking as I do, that the judgment should be affirmed.
Judgment and order reversed and new trial ordered, costs to appellant to abide event.